Case: 18-10004      Document: 00514688628         Page: 1    Date Filed: 10/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-10004                         October 18, 2018
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

ELI TREVINO MUNGIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:09-CV-97
                              USDC No. 5:95-CR-17-1


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Eli Trevino Mungia, federal prisoner # 26371-077, filed a Federal Rule
of Civil Procedure 60(b)(6) motion in his criminal proceedings, in which he
argued that there was no basis for federal jurisdiction over the crimes he
committed in Lubbock, Texas, and that the federal prosecutor’s misconduct in
bringing an indictment against him constituted a fraud upon the court.
Mungia stands convicted of conspiracy to interfere with federally protected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10004     Document: 00514688628     Page: 2   Date Filed: 10/18/2018


                                  No. 18-10004

activities in violation of 18 U.S.C. § 371; interference with federally protected
activities in violation of 18 U.S.C. § 245(b)(2)(B); using a firearm during and in
relation to a crime of violence in violation of 18 U.S.C. § 924(c); and possession
of an unregistered firearm in violation of 26 U.S.C. §§ 5841, 5861(d), 5871. The
district court denied his Rule 60(b) motion and denied him a certificate of
appealability (COA). Mungia moves for a COA and for leave to proceed in
forma pauperis (IFP) on appeal.
      To the extent that Mungia challenges the district court’s denial of his
Rule 60(b) motion in the context of his criminal proceedings, he is appealing
from a “meaningless, unauthorized” motion that the district court lacked
jurisdiction to consider. United States v. Early, 27 F.3d 140, 141-42 (5th Cir.
1994).   Because an appeal on this ground lacks arguable merit, it is
DISMISSED. See 5TH CIR. R. 42.2. Accordingly, Mungia’s IFP motion is
DENIED, see Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983), and a COA
is DENIED as unnecessary, see 28 U.S.C. § 2253(c)(1)(B).
      To the extent that the district court’s denial of a COA implicates
Mungia’s prior civil postconviction proceedings and Mungia seeks a COA to
appeal the district court’s denial of his Rule 60(b) motion in that context, he
has not made the requisite showing for a COA. See Miller-El v. Cockrell, 537
U.S. 322, 327 (2003); see also Gonzalez v. Crosby, 545 U.S. 524, 532 (2005); 28
U.S.C. § 2244(b)(1). Accordingly, a COA is DENIED.
      Mungia was previously warned that frivolous, repetitive, or otherwise
abusive filings would invite the imposition of sanctions. See In re Mungia,
No. 16-10307 (5th Cir. June 21, 2016) (unpublished).           Mungia is again
WARNED that the continued filing of frivolous, repetitive, or otherwise
abusive attempts to challenge his convictions and sentences in this court or
any court subject to this court’s jurisdiction will invite the imposition of



                                        2
    Case: 18-10004    Document: 00514688628     Page: 3   Date Filed: 10/18/2018


                                 No. 18-10004

sanctions, including dismissal, monetary sanctions, and possibly denial of
access to the judicial system.




                                      3